

114 S606 IS: Postal Employee Appeal Rights Amendments Act of 2015
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 606IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. Tester (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo extend the right of appeal to the Merit Systems Protection Board to certain employees of the
			 United States Postal Service.
	
		1.Short
 titleThis Act may be cited as the Postal Employee Appeal Rights Amendments Act of 2015.
		2.Right of appeal to
 Merit Systems Protection BoardSection 1005(a)(4)(A)(ii)(I) of title 39, United States Code, is amended to read as follows:
			
 (I)is an officer or employee of the Postal Service who—
 (aa)is not represented by a bargaining representative recognized under section 1203; and
 (bb)is in a supervisory, professional, technical, clerical, administrative, or managerial position covered by the Executive and Administrative Schedule; and.